Case 2:19-cv-08743-SRC-CLW Document1 Filed 03/19/19 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
DENNIS JUNG,

 

DOCKET NO.:
Plaintiffs,
CIVIL ACTION
VS.
COMPLAINT AND JURY DEMAND
EXCELL MARKETING, LC
STEVEN MILKOWSKI, and
THERESE WEISS.

Defendants.

 

Plaintiff, by and through his attorneys, The Law Offices of Joseph Monaco, P.C., by way

of Complaint against the Defendants, states as follows:
FIRST COUNT

1. Defendant Excell Marketing, LC (hereinafter “Excel!”) is a limited liability
company organized under the laws of the State of Iowa.

2. That on or about March 23, 2017, defendant Steven Milkowski, residing in
Bloomingdale, New Jersey, was operating a motor vehicle (hereinafter the “Milkowski
Vehicle”).

3. That on or about March 23, 2017, defendant Therese Weiss, residing in West
Milford, New Jersey, was operating a motor vehicle (hereinafter the “Weiss Vehicle”),

4. At the time of the filing of this lawsuit, plaintiff Dennis Jung was a resident of the
State of Connecticut.

5. Jurisdiction of this action is based on 28 U.S.C, § 1332.

6. Venue in this district is proper pursuant to 28 U.S.C. § 1391(a) because the events

giving rise to the complaint occurred in the District of New Jersey.

 
Case 2:19-cv-08743-SRC-CLW Document1 Filed 03/19/19 Page 2 of 4 PagelD: 2

7. The injuries and damages claimed herein are in excess of the minimum monetary
amount necessary for this Court to exercise subject matter jurisdiction.

8. That on or about March 23, 2017, plaintiff was a seat-belted driver of his vehicle
(hereinafter the “Jung Vehicle”).

9, At all times relevant herein, Defendant Excell was the owner of the Milkowski
Vehicle.

10. At all times relevant herein, Defendant Weiss was the owner of the Weiss
Vehicle.

11. That at all times relevant herein, defendant Milkowski was operating the
Milkowski Vehicle with the knowledge and/or consent of the owner(s) of the vehicle.

12.‘ That at all times relevant herein, defendant Weiss was operating the Weiss
Vehicle with the knowledge and/or consent of the owner(s) of the vehicle.

13. That at the aforementioned date, the plaintiff was operating the Jung Vehicle on I-
287 Southbound in the vicinity of mile post 43.5, Parsippany-Troy Hills, New Jersey (hereinafter
the “location”).

14. At the time and place of the accident, the plaintiff was in the right travel lane
stopped in traffic.

15. That at the aforementioned time, defendant Milkowski was operating the
Milkowski Vehicle in the area of the location.

16. That at the aforementioned time, defendant Weiss was operating the Weiss
Vehicle in the area of the location.

17. At the time and location of the accident, the Jung Vehicle was stopped in the right

travel lane due to traffic.

 
Case 2:19-cv-08743-SRC-CLW Document1 Filed 03/19/19 Page 3 of 4 PagelD: 3

18, At the time and location of the accident, defendant Milkowski colliding with the
rear of the Jung Vehicle with significant force.

19. At the time and location of the accident, defendant Weiss colliding with the rear
of the Milkowski Vehicle and forced the Milkowski Vehicle into the Jung Vehicle a second time
with substantial force.

20. At all times relevant herein, defendant Milkowski failed to operate the Milkowski
vehicle with due care.

21. At ali times relevant herein, defendant Milkowski failed to operate the Milkowski
vehicle in a reasonably safe manner.

22. At all times relevant herein, defendant Milkowsli failed to operate the Milkowski
vehicle in violation of New Jersey Law.

23.  Atall times relevant herein, defendant Milkowski operated the Milkowski vehicle
in a negligent, reckless and/or careless manner.

24, That said accident was caused by the negligence, recklessness and/or carelessness
of defendant Milkowski, without any negligence on the part of the plaintiff.

25. At all times relevant herein, defendant Milkowski failed to operate the Milkowski
vehicle with due care.

26.  Atall times relevant herein, defendant Weiss failed to operate the Weiss vehicle
in a reasonably safe manner.

27. At all times relevant herein, defendant Weiss failed to operate the Weiss vehicle
in violation of New Jersey Law,

28. Atall times relevant herein, defendant Weiss operated the Weiss vehicle in a

negligent, reckless and/or careless manner.
Case 2:19-cv-08743-SRC-CLW Document1 Filed 03/19/19 Page 4 of 4 PagelD: 4

29. That said accident was caused by the negligence, recklessness and/or carelessness
of defendant Weiss, without any negligence on the part of the plaintiff.

30. That as a result of the aforementioned negligence and carelessness of the
defendants, plaintiff was severely and permanently injured, and did thereby suffer a permanent
loss of use of a body organ, function or system; permanent consequential limitation of use of a
body organ; significant limitation of use of a body function or system; suffered a permanent
injury that has had a serious impact on his life, endured pain and suffering and loss of enjoyment
of life, and will similarly endure in the future pain and suffering and loss of enjoyment of life,
was forced to pay sums of money for medical and hospital expenses, and will do so in the future,
and did further sustain losses and damages as a direct and proximate result of the conduct of the
defendant that were not otherwise reimbursed.

WHEREFORE, the Plaintiff demands judgment against the defendants in a monetary
sum far exceeding the jurisdictional limitations of this court (including but not limited to the
minimum monetary prerequisite for diversity jurisdiction) as follows:

(a) on the first claim for relief, compensatory damages, together with interest, costs
and disbursements as provided by law;

Plaintiff demands a trial by jury on all counts.

Dated: New York, New York
March 19, 2019

   
 

PH D. MONACO (JDM-7862)
Attorneys for Plaintiff

7 Penn Plaza

New Jersey, New Jersey 10001
(212) 486-4244
jmonaco@monaco-law.com
